Per Curiam.
{¶ 1} This is an appeal from a judgment dismissing a complaint for a writ of mandamus to compel a municipal court judge to enter a specific judgment. Because the complaint fails to state a potentially viable mandamus claim, we affirm.
{¶ 2} In Hanan S. Rashada’s appeal as of right, Rashada asserts that the court of appeals erred in dismissing her mandamus claim. Dismissal for failure to state a claim upon which relief can be granted is appropriate if, after all factual allegations are presumed true and all reasonable inferences are made in Rashada’s favor, it appears beyond doubt that she could prove no set of facts warranting the requested extraordinary relief in mandamus. See, e.g., State ex rel. Talwar v. State Med. Bd. of Ohio, 104 Ohio St.3d 290, 2004-0hio-6410, 819 N.E.2d 654, ¶ 5.
{¶ 3} This standard was satisfied here because mandamus will not lie to control judicial discretion, even if that discretion is abused. See, e.g., State ex rel. Natl. City Bank v. Maloney, 103 Ohio St.3d 93, 2004-Ohio-4437, 814 N.E.2d 58, ¶ 11; R.C. 2731.03. Consequently, mandamus will not issue to compel Judge Pianka to enter a specific judgment on Rashada’s underlying counterclaim. Nor is extraordinary relief available to challenge Judge Pianka’s discretionary rulings in that case. Berthelot v. Dezso (1999), 86 Ohio St.3d 257, 259, 714 N.E.2d 888 (“given the discretionary authority vested in Judge Dezso in discovery matters * * *, an extraordinary writ will not issue to control her judicial discretion, even if that discretion is abused”).
{¶ 4} Moreover, Rashada had an adequate remedy at law by appeal to challenge Judge Pianka’s rulings on her counterclaim in the municipal court case. “Mandamus will not issue if there is a plain and adequate remedy in the ordinary course of law.” State ex rel. Mackey v. Blackwell, 106 Ohio St.3d 261, 2005-Ohio-4789, 834 N.E.2d 346, ¶ 21; R.C. 2731.05.
{¶ 5} Therefore, Rashada’s complaint failed to state a potentially viable mandamus claim, and the court of appeals correctly dismissed it. Accordingly, we affirm the judgment of the court of appeals.
Judgment affirmed.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Hanan S. Rashada, pro se.
Robert J. Triozzi, Cleveland Director of Law, and Joseph G. Hajjar, Assistant Director of Law, for appellee.